    Case 1:20-cv-01254-MN Document 12 Filed 10/15/20 Page 1 of 8 PageID #: 4571




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    In re
                                                           Chapter 11
                           1
    AKORN, INC., et al.,
                                                           Case No. 20-11177 (KBO)
                    Debtors.
                                                           (Jointly Administered)

    Provepharm, Inc.,

                    Appellant,                             Civil Action No. 20-cv-1336 (MN)
    v.                                                     BAP No. 20-37

    Akorn, Inc., et al.,

                Appellees.
    1199SEIU National Benefit Fund, et al.,

                    Appellants,                            Civil Action No. 20-cv-1254 (MN)
    v.                                                     BAP No. 20-29

    Official Committee of Unsecured Creditors of
    Akorn, Inc., et al.,

                    Appellees.

                  UNOPPOSED MOTION TO CONSOLIDATE APPEALS FOR
                   PROCEDURAL PURPOSES AND FOR RELATED RELIEF

            Provepharm, Inc. (“Provepharm”) respectfully files this unopposed motion (“Unopposed

Motion”) pursuant to Rule 42(a) of the Federal Rules of Civil Procedure (the “Federal Rules”) to

consolidate, for procedural purposes only, the appeal numbered Civil Action No. 20-cv-1336




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.
 Case 1:20-cv-01254-MN Document 12 Filed 10/15/20 Page 2 of 8 PageID #: 4572




(MN), BAP No. 20-37, which was filed by Provepharm, with the appeal numbered Civil Action

No. 20-cv-1254 (MN), BAP No. 20-29, which was filed by 1199SEIU National Benefit Fund,

1199SEIU Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care

Workers, and 1199SEIU Licensed Practical Nurses Welfare Fund, AFSCME District Council 47

Health and Welfare Fund, and Sergeants Benevolent Association Health and Welfare Fund (the

“Funds”) (collectively, the “Appeals”). The Appeals seek reversal of the Order Confirming The

Modified Joint Chapter 11 Plan Of Akorn, Inc. and Its Debtor Affiliates [Bankruptcy Court Docket

No. 673] (the “Confirmation Order”) entered by the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”) on September 4, 2020. In support of the Unopposed

Motion, the Movant respectfully states as follows:

                                        INTRODUCTION

       The Appeals identify substantially the same issues, designate substantially the same

documents, relate to the same legal and factual predicates for the Confirmation Order and are

substantially the same. Given the overlap of legal and factual issues, the parties to the Appeals are

presently required to spend time and expense making duplicative filings and arguments with

respect to both Appeals. This unnecessarily depletes judicial and party resources. Through this

Unopposed Motion, the Movant seeks to promote judicial economy and avoid unnecessary cost

and delay by eliminating the need for duplicative filings and arguments across two separate

Appeals and permitting administration of the Appeals on a single, consolidated docket.

Furthermore, the Movant seeks to consolidate the Appeals for procedural purposes only and,

therefore, no party’s substantive rights will be affected by the relief requested herein. For all these

reasons, and the reasons set forth below, the Movant respectfully requests entry of an order

approving the Unopposed Motion.



                                                 -2-
 Case 1:20-cv-01254-MN Document 12 Filed 10/15/20 Page 3 of 8 PageID #: 4573




                                        BACKGROUND

        1.     On August 25, 2020, the Debtors filed their Modified Joint Chapter 11 Plan Of

Akorn, Inc. And Its Debtor Affiliates [Bankruptcy Court Docket No. 547] (the “Joint Plan”).

        2.     On August 25, 2020, Provepharm filed its Objection To Confirmation Of The Joint

Chapter 11 Plan Of Akorn, Inc. And Its Debtor Affiliates [Bankruptcy Court Docket No. 552].

        3.     On August 25, 2020, the Funds filed their Sealed Objection To Confirmation Of

The Joint Chapter 11 Plan Of Akorn, Inc. And Its Debtor Affiliates [Bankruptcy Court Docket No.

553].

        4.     On September 2 and 3, 2020, the Court held hearings on confirmation of the Joint

Plan.

        5.     On September 4, 2020, the Court entered the Confirmation Order.

        6.     On September 18, 2020, the Funds filed a Notice of Appeal [Bankruptcy Court

Docket No. 718] (the “Funds Appeal”).

        7.     On October 1, 2020, Provepharm filed its Notice of Appeal [Bankruptcy Court

Docket No. 746] (the “Provepharm Appeal”).

        8.     On September 18, 2020, the Funds’ Appeal was docketed in this Court as 1199SEIU

National Benefit Fund, et al. v. Official Committee of Unsecured Creditors of Akron, Inc., et al.,

Civil Action No. 20-1254, BAP No. 20-29.

        9.     On October 2, 2020, Provepharm’s Appeal was docketed in this Court as In re

Akorn, Inc., et al., Civil Action No. 20-1336, BAP No. 20-37.




                                              -3-
 Case 1:20-cv-01254-MN Document 12 Filed 10/15/20 Page 4 of 8 PageID #: 4574




                                       RELIEF REQUESTED

       10.       By this Unopposed Motion, Movant requests that the Funds’ Appeal and

Provepharm’s Appeal be consolidated for procedural purposes only and without prejudice to the

substantive rights of the parties to the Appeals. Specifically, the Movant requests that:

                the Appeals be jointly administered under Civil Action No. 20-1254, BAP No. 20-
                 29 (the “Consolidated Appeal”);

                a docket entry be made on the docket of the other Appeal stating as follows:

                 An Order has been entered in this appeal directing the procedural
                 consolidation of this appeal under Civil Action No. 20-1254, BAP No. 20-
                 29. The docket in Civil Action No. 20-1254, BAP 20-29 should be
                 consulted for all matters affecting this appeal;

                after consolidation, all papers in the Appeals shall be, and need only be filed
                 on the docket of Civil Action No. 20-1254, BAP 20-29;

                all papers filed in any of the Appeals before consolidation be deemed filed
                 on the docket of Civil Action No. 20-1254, BAP 20-29; and

                the caption of the Consolidated Appeals read as follows:




                            [Remainder of Page Intentionally Left Blank]




                                                  -4-
    Case 1:20-cv-01254-MN Document 12 Filed 10/15/20 Page 5 of 8 PageID #: 4575




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    In re
                                                           Chapter 11
                           2
    AKORN, INC., et al.,                                   Case No. 20-11177 (KBO)
                                                           (Jointly Administered)
                  Debtors.
    Provepharm, Inc.,
                                                           Appeals from the Bankruptcy Court
                    Appellant,
                                                           Civil Action No. 20-cv-1254 (MN)
    v.                                                     BAP No. 20-29

    Akorn, Inc., et al.,                                   Civil Action No. 20-cv-1336 (MN)
                                                           BAP No. 20-37
                    Appellees.

            11.    Further, to promote judicial economy and avoid unnecessary cost, the Movant

respectfully requests that the Court authorize the parties to the Appeals to utilize a combined

service list for the Appeals.

                                  BASIS FOR RELIEF REQUESTED

            12.    This Court has broad discretion to consolidate related appeals. Pursuant to Fed. R.

Bankr. P. 7042 and Fed. R. Civ. P. 42(a), applicable pursuant to Fed. R. Bankr. P. 9014, the Court

may consolidate any actions involving a “common question of law or fact” and “issue any other

orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a); In re Mock, 398 F. App’x 716,

718 (3d Cir. 2010) (applying Federal Rule 42 to bankruptcy appeals); see also Fed. R. Bankr. P.

8003(b)(2) (“When parties have separately filed timely notices of appeal, the district court or BAP

may join or consolidate the appeals.”); Advisory Committee Note to Bankruptcy Rule 8002 (“The


2
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, if any are: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn Ophthalmics, Inc.
(6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma, Inc. (0115); Hi-Tech
Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals, Inc. (6647); Olta
Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716); and VPI Holdings Sub,
LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045.

                                                       -5-
 Case 1:20-cv-01254-MN Document 12 Filed 10/15/20 Page 6 of 8 PageID #: 4576




district courts and bankruptcy appellate panels have inherent authority to consolidate appeals.”);

cf. Fed. R. App. P. 3(b)(2) (“When the parties have filed separate timely notices of appeal, the

appeals may be joined or consolidated by the court of appeals.”); Fed. R. Bankr. P. 8010(b)(2) (“If

there are multiple appeals from a judgment, order, or decree, the bankruptcy clerk must transmit a

single record.”).

       13.     Further, pursuant to Bankruptcy Rule 9029, a district judge “may regulate practice

in any manner consistent with federal law, [the Bankruptcy Rules], Official Forms, and local rules

of the district.” Fed. R. Bankr. P. 9029(b); see also Tully Constr. Co., Inc. v. Cannonsburg Envtl.

Assoc., Ltd. (In re Cannonsburg Envtl. Assoc., Ltd.), 72 F.3d 1260, 1269 (6th Cir. 1996) (citing

predecessor to Fed. R. Bankr. P. 9029(b), Fed. R. Civ. P. 42, and Fed. R. App. P. 3(b) for the

proposition that “courts are routinely granted authority to consolidate related matters” on appeal).

       14.     District courts in this district routinely consolidate bankruptcy appeals when the

appeals involve common issues of law or fact. See e.g., In re Owens Corning, Civil Action No.

11-01130 (LPS) (D. Del. Dec, 16, 2011); In re W.R. Grace & Co., et al., Civil Action No. 11-

00199 (RLB) (D. Del. Mar. 28, 2011); In re Kaiser Aluminum Corp., et al., Civil Action No. 05-

00135 (JJF) (D. Del. May 30, 2005); In re Oakwood Homes et al., Civil Action No. 04-00835 (JJF)

(D. Del. July 21, 2004); In re Finova Group Inc., et al., Civil Action No. 02-01632 (JJF)(Mar. 26,

2003); In re Genesis Health Ventures, Inc., Civil Action No. 01-00853 (JJF) (D. Del. Feb. 3, 2002);

In re Heartland Wireless, et al., Civil Action No. 01-00500 (SLR) (D. Del. Dec. 3, 2001).

       15.     Here, the Appeals are substantially the same, have common questions of fact and

law and relate to the legal and factual predicates for the Confirmation Order. Accordingly,

consolidation of the Appeals is appropriate. Furthermore, the Movant submits that consolidation

will promote judicial economy and avoid unnecessary costs and delay by eliminating the need for



                                               -6-
 Case 1:20-cv-01254-MN Document 12 Filed 10/15/20 Page 7 of 8 PageID #: 4577




duplicative filings and permitting administration of the Appeals on a single, consolidated docket

and schedule. See Waste Distillation Tech., Inc. v. Pan Am. Res., Inc., 775 F. Supp. 759, 761 (D.

Del. 1991) (“Rule 42(a) of the Federal Rules of Civil Procedure gives this Court broad powers to

consolidate actions involving common questions of law or fact if, in its discretion, such

consolidation would facilitate the administration of justice.”).

       16.     Prior to submission to the Court, the Movant circulated a copy of the Unopposed

Motion to the Funds and to the Debtors. The Funds do not oppose the relief sought in the

Unopposed Motion. The Debtors do not oppose the relief sought in the Unopposed Motion, on

the understanding, however, that the requested procedural consolidation does not govern or affect

the briefing schedule or briefing limits in the consolidated appeal, which the parties will address

after the Court grants the requested relief.

       WHEREFORE, Movant respectfully requests that the Court enter an order consolidating

and jointly administering the Appeals under one case number, ordering the adoption of a case style

that recognizes both Appeals, authorizing documents filed in the jointly administered Fund’s

Appeal to count as filed in the Provepharm Appeal, authorizing the parties to each of the Appeals

to use a combined service list, and granting any and all other such relief to which the Court finds

Movant is justly entitled.



                                    [Signature Page to Follow]




                                                -7-
 Case 1:20-cv-01254-MN Document 12 Filed 10/15/20 Page 8 of 8 PageID #: 4578




Dated: October 15, 2020


                                    ASHBY & GEDDES, P.A.

                                    /s/ William P. Bowden_______________
                                    William P. Bowden (DE Bar No. 2553)
                                    500 Delaware Avenue, 8th Floor
                                    Wilmington, DE 19899
                                    Tel: (302) 654-1888
                                    Fax: (302) 654-2067
                                    Email: wbowden@ashbygeddes.com

                                    -and-

                                    Michael M. Parker (admitted pro hac vice)
                                    NORTON ROSE FULBRIGHT US LLP
                                    111 W. Houston Street, Suite 1800
                                    San Antonio, TX 78205-3792
                                    Tel: (210) 224-5575
                                    Fax: (210) 270-7205
                                    Email: michael.parker@nortonrosefulbright.com

                                    Counsel to Provepharm, Inc.




                                    -8-
